          Case: 3:20-cv-00818-jdp Document #: 7 Filed: 10/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 RYAN THOMAS BECHARD,

          Plaintiff,
                                                        Case No. 20-cv-818-jdp
    v.

 LISA WALKER AND RYAN KULINSKI,

          Defendants.


                               JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered for defendants and this

case is dismissed with prejudice as frivolous.




         /s/                                               10/29/2020
         Peter Oppeneer, Clerk of Court                           Date
